Citation Nr: 1752342	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1972 until January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded this case in September 2016.  It has since returned for further appellate consideration.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his bipolar disorder initially manifested during service.  


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder are met.  38 U.S.C. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct Service Connection 

The Veteran is seeking service connection for bipolar disorder.  The Board finds service connection is warranted for an acquired psychiatric disability because he satisfies the three required elements.  

First, the Veteran has a current diagnosis for bipolar disorder with psychotic features.  See December 2016 VA Examination report.  Accordingly, the Veteran satisfies the first element - a current disability.  

Second, there was an in-service occurrence when he was hospitalized.  The Veteran's entrance examination did not document any psychiatric problems in August 1972.  However, in November 1972, the Veteran was hospitalized and treated for hallucinations, increased agitation, and loss of contact with reality.  In January 1973, a medical board determined the Veteran was medically unfit due to latent schizophrenia.  They concluded that he had a long history of emotional difficulties.  Although the Veteran was deemed fully recovered from the episode prior to being discharged, the medical board reasoned there was a good chance that he would decompensate again psychiatrically if he remained subject to the stresses of military life.  

There was an indication that the Veteran's psychiatric problems existed prior to service; however, the evidence does not rise to the level of clear and unmistakable regarding preexistence.  Moreover, even if one were to accept that there was such evidence, the evidence certainly is not clear and unmistakable that it was not aggravated by service or was due to the natural progression of the disease.  Thus, the Veteran is presumed sound upon entrance to service.  Accordingly, the Veteran satisfies the second element - an in-service incurrence.  

Third, there is the Board finds the evidence is at least in equipoise as to whether the Veteran's current bipolar disorder is related to or initially manifested during service.  

In May 1981, the Veteran voluntarily admitted himself to a psychiatric hospital.  He stated that he had not been admitted since he was in service.  He was diagnosed with schizophrenic disorder, paranoid type with persecutory delusions.  

In November 2000, the Veteran was diagnosed with bipolar disorder with generalized anxiety disorder.  

In April 2002, the Veteran was diagnosed with schizoaffective disorder, bipolar type.  

In June 2010, the Veteran reported that he has experienced four breakdowns in his life and the first one happened during service, which resulted in him being hospitalized.  He admitted to being stressed when entering service not long after his mother's suicide.  See June 2010 treatment records.  

In December 2016, a VA examiner diagnosed bipolar disorder with psychotic features.  The examiner concluded the Veteran's disability was less likely than not related to service because his symptoms presented within a month of service.  In addition, the examiner determined that the Veteran's bipolar disorder clearly and unmistakably preexisted service.  The examiner relied on a November 1985 Board decision denying this claim.  However, the examiner did not indicate evidence that showed the Veteran's disability preexisted service.  Moreover, the examiner did not explain what clear and unmistakable evidence showed it was not aggravated by service or was due to the natural progression of the disease.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (West 2014).  Here, the Veteran had a mental breakdown during service and he was medically discharged for a mental disability, which has continued to this day.  
T
Thus, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's bipolar disorder initially manifested in service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for his bipolar disorder is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for bipolar disorder is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


